             Case 2:16-cr-00022-JHS Document 344 Filed 06/02/21 Page 1 of 2




                                                   U.S. Department of Justice

                                                   United States Attorney

                                                   Eastern District of Pennsylvania
Katherine E. Driscoll                                 615 Chestnut Street
Direct Dial: (215) 861-8253                           Suite 1250
Facsimile: (215) 861- 8618                            Philadelphia, Pennsylvania 19106-4476
E-mail Address:katherine.driscoll@usdoj.gov           (215) 861-8200



                                                      June 2, 2021

The Honorable Joel H. Slomsky
United States District Court
Eastern District of Pennsylvania

Re:       U.S. v. Tao Li, 16-CR-22
          Restitution at Sentencing

Dear Judge Slomsky:

        On May 26, 2021, this Court sentenced co-defendant Yu Xue to 8 months in prison and
determined that she did not owe any restitution. During that hearing, the Court had several
questions for the parties concerning restitution and contemplated requiring additional briefing on
the restitution issue as it pertains to GSK's submitted expenses. While the government does not
expect the Court to change its ruling, the government is providing this letter to clarify its legal
position on the matter and address the Court's questions as it pertains to the sentencing of
defendant Tao Li on June 9, 2021.

         First, the district court held that GSK was not entitled to receive restitution for expenses
because GSK did not suffer "pecuniary loss." The district court's legal analysis is clearly
erroneous. The MVRA provides that the district court must order restitution "in any case, [to]
reimburse the victim for lost income and necessary child care, transportation, and other expenses
incurred during participation in the investigation or prosecution of the offense or attendance at
proceedings related to the offense." 18 U.S.C.A. § 3663A (emphasis added). There is no
requirement that the victim suffer "pecuniary loss" to be eligible for reimbursement, as the
district court erroneously held. For example, in United States v. Pu, the Seventh Circuit found
that the victim corporations suffered no loss for guideline purposes but held that the victim
corporation could still be reimbursed for reasonable costs. See 814 F.3d 818, 829 (7th Cir.
2016); accord United States v. Kuruzovich, No. 09 CR 824 DC, 2012 WL 1319805, at *4
(S.D.N.Y. Apr. 13, 2012) (holding that even where victim corporation has not suffered
“pecuniary loss,” restitution for reasonable expenses is required).

         Second, the district court questioned whether GSK's expenses incurred in responding to
the defendant's subpoena were part of the "investigation or prosecution of the offense". The
district court cited to United States v. Papagno, 639 F.3d 1093, 1099 (D.C. Cir. 2011) to suggest
that only expenses incurred in aiding the government, not the defendant, were reimbursable. In
         Case 2:16-cr-00022-JHS Document 344 Filed 06/02/21 Page 2 of 2




Papagno, the defendant stole computer equipment from the Naval Research Laboratory. The
Laboratory sought restitution for expenses associated with an internal investigation which the
government conceded was for the Laboratory's "own purposes" and was not part of the criminal
investigation or prosecution. This is obviously not the case here as GSK is seeking
reimbursement only for expenses related to the criminal prosecution. GSK is not seeking any
expenses related to any internal investigation into this criminal conduct.

        Moreover, Papagno predated the Supreme Court's decision in Lagos v. United States, 138
S. Ct. 1684, 1690, 201 L. Ed. 2d 1 (2018). In Lagos, the Supreme Court ruled that the MVRA
covered all victim expenses related to "government investigations and criminal proceedings." To
the extent that Papagno held otherwise, that portion of the opinion has been abrogated. Under
the clear interpretation of the Supreme Court, GSK's expenses incurred in responding to the
defendant's subpoena were part of the "criminal proceedings." There is no question under the
law that GSK is entitled to restitution for those expenses.

                                                   Respectfully Submitted,

                                                   JENNIFER ARBITTIER WILLIAMS
                                                   Acting United States Attorney


                                                    /s/ Katherine E. Driscoll
                                                   KATHERINE E. DRISCOLL
                                                   ROBERT J. LIVERMORE
                                                   Assistant United States Attorneys


cc:    John Joseph, Esq.
       Counsel for TAO LI
